Exhibit 10.30

JOINDER AND THIRD AMENDMENT TO UNDERWRITING, CONTINUING

INDEMNITY AND SECURITY AGREEMENT

THIS JOINDER AND THIRD AMENDMENT TO UNDERWRITING, CONTINUING INDEMNITY AND
SECURITY AGREEMENT (this “Third Amendment”) made as of the 19th day of December,
2008, by and among QUANTA SERVICES, INC., a Delaware corporation, and certain of
its Affiliates and Subsidiaries identified on Exhibit A to this Third Amendment
(individually and collectively, in their capacity as a named principal under any
Bond, “Principal” and individually and collectively “Indemnitors”); FEDERAL
INSURANCE COMPANY, an Indiana corporation, AMERICAN HOME ASSURANCE COMPANY,
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA., and THE INSURANCE
COMPANY OF THE STATE OF PENNSYLVANIA (individually and collectively “Surety”).

W I T N E S S E T H:

WHEREAS, Surety and certain Indemnitors entered into that certain Underwriting,
Continuing Indemnity and Security Agreement dated March 14, 2005 (the “Original
Agreement”), as amended and modified by that certain Joinder Agreement and
Amendment to Underwriting, Continuing Indemnity and Security Agreement dated
November 28, 2006 (the “First Amendment”) and that certain Second Amendment to
Underwriting, Continuing Indemnity and Security Agreement dated January 9, 2008
(the “Second Amendment”); and

WHEREAS, the terms of the Original Agreement, as amended and modified by the
First Amendment and the Second Amendment (as so amended and modified, the
“Agreement”), are further amended and modified as set forth in this Third
Amendment; and

WHEREAS, the parties desire to add certain additional Domestic Subsidiaries of
Quanta Services, Inc. as Principals and Indemnitors under the Agreement, as
amended by this Third Amendment;

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. All capitalized terms used in this Third Amendment (including
the recitals hereto) will have the respective meanings assigned thereto in the
Agreement, unless otherwise specifically defined in this Third Amendment.

2. Amendments.

(a) The definition of “Bonded Contract” in the Agreement is hereby modified to
delete “and/or Sunesys, LLC” immediately after “Island Mechanical, Hawaii” and
the proviso to Section 1(b) of the Second Amendment is hereby deleted in its
entirety.

 

1



--------------------------------------------------------------------------------

(b) The definition of “Bonds” in the Agreement is hereby modified to delete
“and/or Sunesys, LLC” immediately after “Island Mechanical, Hawaii” and the
proviso to Section 1(c) of the Second Amendment is hereby deleted in its
entirety.

(c) Clauses (c) and (f) of the definition of “Event of Default” in the Agreement
are hereby modified to delete “and/or Sunesys, LLC” immediately after “Island
Mechanical, Hawaii” wherever such term appears in each such clause.

(d) The definition of “Retainage” in the Agreement is hereby modified to delete
“and/or Sunesys, LLC” immediately after “Island Mechanical, Hawaii” wherever
such term appears in such definition and the proviso to Section 1(e) of the
Second Amendment is hereby deleted in its entirety.

(e) The definition of “Surety Loss” in the Agreement is hereby modified to
delete “and/or Sunesys, LLC” immediately after “Island Mechanical, Hawaii”
wherever such term appears in such definition.

(f) The definition of “Work” in the Agreement is hereby modified to delete
(i) “and/or Sunesys, LLC” immediately after “Island Mechanical, Hawaii” wherever
such term appears in such definition and (ii) “and/or Sunesys, LLC’s”
immediately after “Island Mechanical, Hawaii’s” where such term appears in such
definition.

3. Exhibit A. Exhibit A to the Agreement is hereby deleted in its entirety and
replaced with Exhibit A to this Third Amendment.

4. Warranties and Covenants of Indemnitors. Each of Pauley Construction Inc., an
Arizona corporation, Sunesys, LLC, a Delaware limited liability company, and
Winco, Inc., an Oregon corporation (each being a “New Indemnitor”) represents
and warrants to Surety that all of the representations and warranties made by
the Indemnitors (as defined in the Agreement) in the Original Agreement (whether
made as an Indemnitor (as defined in the Agreement) or as a Principal (as
defined in the Agreement)) are true and correct as applicable to such New
Indemnitor in all material respects, as of the date hereof (except to the extent
such representations and warranties specifically relate to an earlier date).
Each New Indemnitor hereby acknowledges, agrees, and confirms that, by its
execution of this Third Amendment, such New Indemnitor will be deemed to be a
party to the Agreement, as amended by this Third Amendment, and an “Indemnitor”
(as defined in the Agreement) and “Principal” (as defined in the Agreement) for
all purposes of the Agreement, as amended by this Third Amendment, and shall
have all the obligations of an Indemnitor (as defined in the Agreement) and
Principal (as defined in the Agreement) thereunder as if it had executed the
Agreement. Each New Indemnitor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions, and conditions contained in
the Agreement, as amended by this Third Amendment, applicable to such New
Indemnitor (whether as an Indemnitor (as defined in the Agreement) or Principal
(as defined in the Agreement)). Without limiting the generality of the foregoing
terms of this Section 4, each New Indemnitor hereby grants to the Surety a
security interest in any and all right, title and interest of such New
Indemnitor in and to the Collateral of such New Indemnitor to secure the prompt
payment and performance in full when due of any Surety Loss,

 

2



--------------------------------------------------------------------------------

and the payment and performance of all other obligations and undertakings now or
hereafter owing to Surety with respect to the Bonds and/or under the Surety
Credit Documents, as same may now or hereafter be modified, replaced, extended
or renewed.

5. Due Diligence Items Required to be Delivered by New Indemnitors. Each New
Indemnitor will deliver to Surety the following, in form and substance
reasonably satisfactory to Surety and its counsel:

(a) Favorable opinions of both outside and in-house counsel to Principal and
Indemnitors, with respect to the New Indemnitors, substantially in the form
attached to the Original Agreement as Exhibit C thereto, with such modifications
thereto as are requested by such counsel and acceptable to Surety and its
counsel in their reasonable discretion;

(b) an officer’s certificate of such New Indemnitor certifying appropriate
resolutions authorizing the execution, delivery, and performance of this Third
Amendment and performance of the Agreement, as amended by this Third Amendment,
certifying that such resolutions have been approved in accordance with such New
Indemnitor’s governing documents together with copies of such governing
documents, and certifying incumbencies and true signatures of the officers so
authorized; and

(c) evidence of the good standing of such New Indemnitor in the jurisdiction in
which such New Indemnitor is formed.

6. Power of Attorney. Each New Indemnitor hereby irrevocably constitutes and
appoints Quanta Services, Inc. (and all officers, employees, or agents
designated by Quanta Services, Inc.), with full power of substitution, as such
New Indemnitor’s true and lawful attorney-in-fact with full irrevocable power
and authority in the place and stead of such New Indemnitor and in the name of
such New Indemnitor or in its own name, from time to time in Quanta Services,
Inc.’s discretion, to take any and all appropriate action and to execute and
deliver any and all documents and instruments which may be necessary or
desirable to accomplish the purpose of this Third Amendment or the Agreement and
to amend, modify or supplement the Agreement or other Surety Credit Documents in
any manner. Each New Indemnitor hereby ratifies and agrees to be bound by, to
the fullest extent permitted by law, all that Quanta Services, Inc. will
lawfully do or cause to be done by virtue hereof.

7. Miscellaneous.

(a) Upon the effectiveness of this Third Amendment, each reference in the
Agreement to “this Agreement,” “hereunder” or words of like import shall mean
and be a reference to the Agreement, as affected and amended by this Third
Amendment (except to the extent such reference specifically relates to an
earlier date). The foregoing is not intended to otherwise affect the definition
of “Agreement” or “this Agreement.”

(b) This Third Amendment shall be governed by and construed in accordance with
the internal laws of the State of New York.

 

3



--------------------------------------------------------------------------------

(c) Section headings in this Third Amendment are included herein for convenience
of reference only and shall not constitute a part of this Third Amendment for
any other purpose.

8. Binding Effect. By executing this Third Amendment, each New Indemnitor will
be deemed to be an Indemnitor (as defined in the Agreement) under the terms of
the Agreement, as amended hereby, as though such New Indemnitor were an original
signatory thereto and such New Indemnitor hereby confirms its grant of a
security interest in the Collateral to Surety as provided in Section 5 of the
Agreement.

9. Continuing Effect. Except as specifically set forth in this Third Amendment,
the Agreement remains in full force and effect in accordance with its terms.

10. Counterparts. This Third Amendment may be executed by the parties
independently in any number of counterparts, all of which together will
constitute but one and the same instrument which is valid and effective as if
all parties had executed the same counterpart. This Third Amendment may be
validly executed and delivered by facsimile or other electronic transmission.
Notwithstanding the foregoing, the parties are required to deliver original
signature pages to each other.

IN WITNESS WHEREOF, each of the parties has caused this Third Amendment to be
executed by its duly authorized officer as of the day and year first above
written.

 

SURETY: FEDERAL INSURANCE COMPANY By:  

/s/ James E. Altman

Name:   James E. Altman Title:   Vice President

 

4



--------------------------------------------------------------------------------

 

AMERICAN HOME ASSURANCE COMPANY

By:

 

/s/ Kevin M. Maroney

Name:

  Kevin M. Maroney

Title:

  Assistant Vice President

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

By:

 

/s/ Kevin M. Maroney

Name:

  Kevin M. Maroney

Title:

  Assistant Vice President

THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

By:

 

/s/ Kevin M. Maroney

Name:

  Kevin M. Maroney

Title:

  Assistant Vice President PRINCIPAL/INDEMNITORS:

QUANTA SERVICES, INC.

By:

 

/s/ Darren B. Miller

Name:

  Darren B. Miller

Title:

  Vice President-Information Technology and Administration

 

5



--------------------------------------------------------------------------------

 

 

ADVANCED TECHNOLOGIES AND INSTALLATION CORPORATION

 

ALLTECK LINE CONTRACTORS (USA), INC.

  AUSTIN TRENCHER, INC.  

BRADFORD BROTHERS, INCORPORATED

  CCLC, INC.   CMI SERVICES, INC.   CONTI COMMUNICATIONS, INC.   CROCE ELECTRIC
COMPANY, INC.  

DILLARD SMITH CONSTRUCTION COMPANY

  FIBER TECHNOLOGIES, INC.   FIVE POINTS CONSTRUCTION CO.  

GLOBAL ENERCOM MANAGEMENT, INC.

  GOLDEN STATE UTILITY CO.  

H.L. CHAPMAN PIPELINE CONSTRUCTION, INC.

  INTERMOUNTAIN ELECTRIC, INC.   IRBY CONSTRUCTION COMPANY   MANUEL BROS., INC.
  MEARS GROUP, INC.   MEJIA PERSONNEL SERVICES, INC.  

METRO UNDERGROUND SERVICES, INC. OF

  ILLINOIS   NETWORK ELECTRIC COMPANY   NORTH SKY COMMUNICATIONS, INC.   PAR
ELECTRICAL CONTRACTORS, INC.  

PARKSIDE SITE & UTILITY COMPANY CORPORATION

 

PARKSIDE UTILITY CONSTRUCTION CORP.

  POTELCO, INC.  

PROFESSIONAL TELECONCEPTS, INC. (IL)

 

PROFESSIONAL TELECONCEPTS, INC. (NY)

  QUANTA DELAWARE, INC.  

QUANTA GOVERNMENT SERVICES, INC.

 

QUANTA GOVERNMENT SOLUTIONS, INC.

 

QUANTA UTILITY INSTALLATION COMPANY, INC.

By:

 

/s/ Tana Pool

Name:

  Tana L. Pool

Title:

  Vice President

 

6



--------------------------------------------------------------------------------

 

QUANTA UTILITY SERVICES–GULF STATES, INC.

R.A. WAFFENSMITH & CO., INC.

SOUTHWEST TRENCHING COMPANY, INC.

SPALJ CONSTRUCTION COMPANY SUMTER UTILITIES, INC. THE RYAN COMPANY, INC.

TOM ALLEN CONSTRUCTION COMPANY

TRAWICK CONSTRUCTION COMPANY, INC.

TTM, INC.

UNDERGROUND CONSTRUCTION CO., INC.

UTILITY LINE MANAGEMENT SERVICES, INC.

VCI TELCOM, INC. W.C. COMMUNICATIONS, INC.

By:

 

/s/ Tana Pool

Name:

  Tana L. Pool

Title:

  Vice President

 

MEARS/CPG LLC

MEARS ENGINEERING/ LLC

MEARS/HDD, LLC

MEARS SERVICES LLC

By:

  Mears Group, Inc., the Sole Member of each of the foregoing limited liability
companies   By:  

/s/ Tana Pool

  Name:   Tana L. Pool   Title:   Vice President

OKAY CONSTRUCTION COMPANY, LLC

By:

  Spalj Construction Company, its Sole Member   By:  

/s/ Tana Pool

  Name:   Tana L. Pool   Title:   Vice President

 

7



--------------------------------------------------------------------------------

 

QUANTA UTILITY SERVICES, LLC By:     Mejia Personnel Services, Inc., its Sole
Member     By:  

/s/ Tana Pool

    Name:   Tana L. Pool     Title:   Vice President TJADER, L.L.C. By:  
  Spalj Construction Company, its Sole Member     By:  

/s/ Tana Pool

    Name:   Tana L. Pool     Title:   Vice President DIGCO UTILITY CONSTRUCTION,
L.P. LINDSEY ELECTRIC, L.P. NORTH HOUSTON POLE LINE, L.P. By:     Mejia
Personnel Services, Inc., the General   Partner of each of the foregoing limited
  partnerships     By:  

/s/ Tana Pool

    Name:   Tana L. Pool     Title:   Vice President

QUANTA SERVICES MANAGEMENT PARTNERSHIP, L.P.

By:     QSI, Inc., its General Partner     By:  

/s/ Tana Pool

    Name:   Tana L. Pool     Title:   Vice President

 

8



--------------------------------------------------------------------------------

 

TRANS TECH ELECTRIC, L.P.

By:

    TTGP, Inc., its General Partner     By:  

/s/ Tana Pool

    Name:   Tana L. Pool     Title:   Vice President BLAIR PARK SERVICES, LLC
CAN-FER CONSTRUCTION COMPANY DACON CALIFORNIA, INC. DACON, LLC DASHIELL
CALIFORNIA, INC. DASHIELL, LLC

INFRASOURCE POWER CALIFORNIA, INC.

INFRASOURCE POWER, LLC

INFRASOURCE TELECOMMUNICATION SERVICES, LLC

INFRASOURCE TRANSMISSION SERVICES COMPANY

INFRASOURCE UNDERGROUND CONSTRUCTION CALIFORNIA, INC.

INFRASOURCE UNDERGROUND CONSTRUCTION, INC.

INFRASOURCE UNDERGROUND CONSTRUCTION, LLC

INFRASOURCE UNDERGROUND CONSTRUCTION SERVICES, LLC

INFRASOURCE UNDERGROUND INSTALLATION, LLC

INFRASOURCE UNDERGROUND SERVICES CANADA, INC.

M.J. ELECTRIC CALIFORNIA, INC. M.J. ELECTRIC, LLC

By:

 

/s/ Tana Pool

Name:

  Tana L. Pool

Title:

  Vice President

 

9



--------------------------------------------------------------------------------

 

SPECTRUM CONSTRUCTION CONTRACTING, L.L.C.

By:

 

Conti Communications, Inc.,

its Sole Member

By:

 

/s/ Tana Pool

Name:

  Tana L. Pool

Title:

  Vice President NEW INDEMNITORS:

PAULEY CONSTRUCTION INC.

SUNESYS, LLC

WINCO, INC.

By:

 

/s/ Tana Pool

Name:

  Tana L. Pool

Title:

  Vice President

 

10



--------------------------------------------------------------------------------

LIST OF PRINCIPAL/INDEMNITORS

 

PRINCIPAL

  

JURISDICTION
OF
FORMATION

  

LOCATION OF CHIEF

EXECUTIVE OFFICE AND

PRINCIPAL PLACE OF

BUSINESS

   TAX ID
NO.   

PRIOR NAMES OR

TRADE NAMES

Quanta Services, Inc.    Delaware   

1360 Post Oak Blvd., Suite 2100

Houston, TX 77056

   74-2851603    None Advanced Technologies and Installation Corporation   
Washington   

655 Glennville

Richardson, TX 75081

   91-1528002   

Telecom Network

Specialists, Inc.

 

JT Communications, Inc.

Allteck Line Contractors (USA), Inc.    Washington   

4940 Still Creek Avenue

Burnaby, British Columbia

Canada, V5C 4E4

   98-0198185    None Austin Trencher, Inc.    Delaware   

9250 FM 2243

Leander, TX 78641

   76-0598342    None Blair Park Services, LLC    Delaware   

100 West Sixth Street Suite 300

Media, PA 19063

   20-5566110   

InfraSource Wireless

(DE, MA, NJ, NY, PA, RI, VA, WV, DC)

 

Blair Park Services, Inc.

Bradford Brothers, Incorporated    North Carolina   

11712 Statesville Road

Huntersville, NC 28078

   56-0861169    Lake Norman Pipeline, LLC CAN-FER Construction Company    Texas
  

11031 Grissom Lane

Dallas, TX 75229

   75-2888488    None CCLC, Inc.    Delaware   

5 Johnson Drive, Suite 4

Raritan, NJ 08869

   74-2947665    None CMI Services, Inc.    Florida   

1555 South Blvd.

Chipley, FL 32428

   59-3371172    Communication Manpower, Inc. Conti Communications, Inc.   
Delaware   

5 Johnson Drive, Suite 4

Raritan, NJ 08869

   76-0605511    Delaware Conti Communications, Inc. Croce Electric Company,
Inc.    Delaware   

2 Betty Street

Everett, MA 02149

   76-0605518    None Dacon California, Inc.    Delaware   

100 West Sixth Street

Suite 300

Media, PA 19063

   20-5770998    None

 

EXHIBIT A

11



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION
OF
FORMATION

  

LOCATION OF CHIEF

EXECUTIVE OFFICE AND

PRINCIPAL PLACE OF

BUSINESS

   TAX ID
NO.   

PRIOR NAMES OR

TRADE NAMES

Dacon, LLC    Delaware   

100 West Sixth Street

Suite 300

Media, PA 19063

   20-3699950   

Dacon Corporation

 

Dacon Ltd. Limited

Partnership (MS)

 

Dacon, Limited

Partnership (MO)

 

Dacon, Ltd. Limited

Partnership (NM)

 

Dacon Ltd.

 

Dacon GP LLC

 

InfraSource Dacon, LLC

Dashiell California, Inc.    Delaware   

100 West Sixth Street

Suite 300

Media, PA 19063

   20-5770664    None Dashiell, LLC    Delaware   

100 West Sixth Street

Suite 300

Media, PA 19063

   20-3699713   

Dashiell Corporation

 

Dashiell Ltd. Limited Partnership (CT, IL, MI, MN, MS, NC, OK, VT)

 

Dashiell Ltd. Limited Partnership (MA)

 

Dashiell, Ltd. Limited Partnership (SC)

 

Dashiell, Ltd. L.P. (GA)

 

Dashiell Indiana Ltd. Limited Partnership (IN)

 

Dashiell Limited

Partnership (NC)

 

EXHIBIT A

12



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION
OF
FORMATION

  

LOCATION OF CHIEF

EXECUTIVE OFFICE AND

PRINCIPAL PLACE OF

BUSINESS

   TAX ID
NO.   

PRIOR NAMES OR

TRADE NAMES

           

Dashiell-InfraSource (NY)

 

Dashiell Ohio Ltd. Limited Partnership (OH)

 

Dashiell Ltd. Limited

Liability (WV)

 

Dashiell Ltd.

 

InfraSource Dashiell, LLC

 

InfraSource Texas

Holdings LP LLC

 

InfraSource Texas

Holdings GP LLC

Digco Utility Construction, L.P.    Delaware   

1608 Margaret Street

Houston, TX 77093

   76-0612176    None Dillard Smith Construction Company    Delaware   

4001 Industry Dr.

Chattanooga, TN 37416

   76-0589264   

P.D.G. Electric

 

Power Engineering & Testing

 

Haines Construction Company

 

Dillard Smith

Construction Company (Delaware)

Fiber Technologies, Inc.    Virginia   

800 Satellite Blvd.

Suwanee, GA 30024

   54-1612812   

Fiber Technology

 

World Fiber

 

DeltaComm

 

Marlboro Cablevision

 

EXHIBIT A

13



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION
OF
FORMATION

  

LOCATION OF CHIEF

EXECUTIVE OFFICE AND

PRINCIPAL PLACE OF

BUSINESS

   TAX ID
NO.   

PRIOR NAMES OR

TRADE NAMES

           

Constructors

 

Choice Optics

Communications

 

Myers Cable, Inc.

 

Sycamore Shoals Communications, Inc.

 

Crown Fiber

Communications, Inc.

Five Points Construction Co.    Texas   

5145 Industrial Way

Benicia, CA 94510

   94-2738636    None

Global Enercom

Management, Inc.

   Delaware   

2500 Wilcrest Drive, Suite 100

Houston, TX 77042

   76-0598339    GEM Engineering Co., Inc. Golden State Utility Co.    Delaware
  

2001 West Tuolomne Road

Turlock, CA 95380

   76-0567490   

Sanders Construction

Company

North Pacific

Construction Co., Inc.

 

Delaware North Pacific

Construction Co.

H. L. Chapman Pipeline Construction, Inc.    Delaware   

9250 FM 2243

Leander, TX 78641

   76-0598341   

DB Utilities

 

Sullivan Welding

InfraSource Power

California, Inc.

   California   

100 West Sixth Street

Suite 300

Media, PA 19063

   74-3149821    None InfraSource Power, LLC    Minnesota   

2936 South 166th Street

New Berlin, WI 53151

   41-1723047   

Aconite Corporation

 

InfraSource

Underground Power, Inc.

InfraSource

Telecommunication

Services, LLC

   Delaware   

219 Ruth Road

Harleysville, PA 19438

   26-1581998    None

InfraSource

Transmission

Services Company

   Arizona   

4143 East Quartz Circle

Mesa, AZ 85215

   86-0787875   

Maslonka &

Associates, Inc.

 

MAI Acquisition, Inc.

 

Dashiell Holdings Corporation

 

EXHIBIT A

14



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION
OF
FORMATION

  

LOCATION OF CHIEF

EXECUTIVE OFFICE AND

PRINCIPAL PLACE OF

BUSINESS

   TAX ID
NO.   

PRIOR NAMES OR

TRADE NAMES

InfraSource

Underground

Construction

California, Inc.

   Delaware   

100 West Sixth Street

Suite 300

Media, PA 19063

   20-2410077    IUC California, Inc. (CA)

InfraSource

Underground

Construction, Inc.

   Delaware   

2936 South 166th Street

New Berlin, WI 53151

   51-0324281   

Mueller Pipeliners, Inc.

 

IUC Michigan, Inc. (MI)

 

IUC Texas, Inc. (TX)

InfraSource

Underground

Construction, LLC

   Delaware   

4033 East Morgan

Ypsilanti, MI 48197

   04-3633384   

Arby Construction, Inc.

 

Michigan Trenching Services, Inc.

 

Mueller Energy

Services, Inc.

 

MES-MTS, LLC

 

IUC Illinois, LLC (IL)

 

IUC Missouri, LLC (MO)

 

IUC Montana, LLC (MT)

 

IUC Nebraska, LLC (NE)

 

IUC North Dakota, LLC (ND)

 

IUC Washington, LLC (WA)

 

IUC Wisconsin, LLC (WI)

 

EXHIBIT A

15



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION
OF
FORMATION

  

LOCATION OF CHIEF

EXECUTIVE OFFICE AND

PRINCIPAL PLACE OF

BUSINESS

   TAX ID
NO.   

PRIOR NAMES OR

TRADE NAMES

            S.K.S. Pipeliners, LLC

InfraSource

Underground

Construction Services, LLC

   Georgia   

2936 South 166th Street

New Berlin, WI 53151

   58-1696154   

Mueller Distribution Contractors, Inc.

 

InfraSource

Underground

Construction Services, Inc.

 

IUC South, LLC

 

Nuflint, LLC

 

InfraSource Concrete &

Paving Services, LLC

 

Flint Paving Company

InfraSource

Underground

Installation, LLC

   Delaware   

2012-A S. Elliott St.

Aurora, MO 65605

   41-1625874   

Gas Distribution

Contractors, Inc.

InfraSource

Underground Services

Canada, Inc.

   Delaware   

100 West Sixth Street

Suite 300

Media, PA 19063

   20-3676436    None Intermountain Electric, Inc.    Colorado   

602 South Lipan Street

Denver, CO 80223

   84-0906573    Colorado IM Electric Irby Construction Company    Mississippi
  

817 S. State Street

Jackson, MS 39201

   64-0902002    None Lindsey Electric, L.P.    Texas   

1608 Margaret Street

Houston, TX 77093

   02-0557008    None Manuel Bros., Inc.    Delaware   

908 Taylorville Road,

Suite 104

Grass Valley, CA 95949

   76-0577087   

Renaissance

Construction

 

Western Directional

Mears/CPG LLC    Michigan   

4500 N. Mission Road

Rosebush, MI 48878

   N/A    None Mears Engineering/LLC    Michigan   

4500 N. Mission Road

Rosebush, MI 48878

   N/A    None Mears Group, Inc.    Delaware   

4500 N. Mission Road

Rosebush, MI 48878

   76-0612167    None Mears/HDD, LLC    Michigan   

4500 N. Mission Road

Rosebush, MI 48878

   N/A    None

 

EXHIBIT A

16



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION
OF
FORMATION

  

LOCATION OF CHIEF

EXECUTIVE OFFICE AND

PRINCIPAL PLACE OF

BUSINESS

   TAX ID
NO.   

PRIOR NAMES OR

TRADE NAMES

Mears Services LLC    Michigan   

4500 N. Mission Road

Rosebush, MI 48878

   N/A    None

Mejia Personnel

Services, Inc.

   Texas   

431 West Bedford-Euless Road, Suite F

Hurst, TX 76053

   75-2575734    None

Metro Underground

Services, Inc. of Illinois

   Illinois   

901 Ridgeway Avenue

Aurora, IL 60506

   36-4125701   

Metro Underground

Services, Inc.

M.J. Electric California, Inc.    Delaware   

100 West Sixth Street

Suite 300

Media, PA 19063

   20-5770522    None M.J. Electric, LLC    Delaware   

100 West Sixth Street

Suite 300

Media, PA 19063

   20-5565796   

InfraSource Wireless

 

E.I.S. Electric, Inc. (AZ, WA)

 

E.I.S. Electric, Inc. (CT)

 

InfraSource Electric, Inc. (NE)

 

M.J. Electric, Inc.

InfraSource M.J.

Electric, LLC

Network Electric Company    Delaware   

5425 Louis Lane

Reno, NV 89511

   76-0598345    DE Network Electric Company North Houston Pole Line, L.P.   
Texas   

1608 Margaret Street

Houston, TX 77093

   74-1675857   

North Houston Pole Line Corp.

 

Lindsey Electric

North Sky Communications, Inc.    Delaware   

11818 SE Mill

Plain Blvd., Suite 302

Vancouver, Washington 98684

   76-0605490    None Okay Construction Company, LLC    Delaware   

208 Rum River Drive

Princeton, MN 55371

   76-0612169    None PAR Electrical Contractors, Inc.    Missouri    4770 North
Belleview Avenue    44-0591890    Riggin & Diggin

 

EXHIBIT A

17



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION
OF
FORMATION

  

LOCATION OF CHIEF

EXECUTIVE OFFICE AND

PRINCIPAL PLACE OF

BUSINESS

   TAX ID
NO.   

PRIOR NAMES OR

TRADE NAMES

     

Suite 300

Kansas City, MO 64116

     

Harker & Harker

 

Union Power

Construction Company

 

Seaward Corporation

 

Mustang Line

Contractors, Inc.

 

Lineco Leasing, LLC

 

Par Infrared Consultants

Parkside Site & Utility

Company Corporation

   Delaware   

123 King Phillip Street

Johnston, RI 02919

   76-0612181    None

Parkside Utility

Construction Corp.

   Delaware   

123 King Phillip Street

Johnston, RI 02919

   76-0612160    None Pauley Construction Inc.    Arizona   

2021 W. Melinda Lane

Phoenix, AZ 85027

   86-0678047    None Potelco, Inc.    Washington   

14103 8th Street East

Sumner, WA 98390

   91-0784248   

Kingston Constructors

 

Kuenzi Construction

 

NorAm Telecommunications

 

Potelco, Incorporated

Professional Teleconcepts, Inc.    Illinois   

Route 12 South

Norwich, NY 13815

   36-3785874    TNS-VA, LLC Professional Teleconcepts, Inc.    New York   

Route 12 South

Norwich, NY 13815

   16-1246233    Airlan Telecom Services, L.P. Quanta Delaware, Inc.    Delaware
  

300 Delaware Avenue

9th Floor

Wilmington, DE 19801

   51-6508285    None Quanta Government Services, Inc.    Delaware   

1360 Post Oak Blvd.

Suite 2100

Houston, Texas 77056

   76-0605504    None Quanta Government Solutions, Inc.    Delaware   

1360 Post Oak Blvd.

Suite 2100

Houston, Texas 77056

   76-0612166    Quanta LI Acquisition, Inc. Quanta Services    Texas    1360
Post Oak Blvd.    76-0574732    None

 

EXHIBIT A

18



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION
OF
FORMATION

  

LOCATION OF CHIEF

EXECUTIVE OFFICE AND

PRINCIPAL PLACE OF

BUSINESS

   TAX ID
NO.   

PRIOR NAMES OR

TRADE NAMES

Management Partnership, L.P.      

Suite 2100

Houston, Texas 77056

     

Quanta Utility

Installation Company, Inc.

   Delaware   

1360 Post Oak Blvd.

Suite 2100

Houston, Texas 77056

   76-0592449    None

Quanta Utility

Services-Gulf States, Inc.

   Delaware   

1360 Post Oak Blvd.

Suite 2100

Houston, Texas 77056

   76-0612175    Southeast Pipeline Construction, Inc. Quanta Utility Services,
LLC    Delaware   

4770 North Belleview Avenue

Suite 300

Kansas City, MO 64116

   76-0589263   

Great Western

Enterprises, Inc.

 

Bore Specialists

 

TVS Systems, Inc.

 

Netcom Management

Group, Inc.

 

Northern Line Layers, LLC

R.A. Waffensmith & Co., Inc.    Delaware   

2042 N. Kelty Road

Franktown, CO 80116

   76-0589266   

Dahl Trenching

 

Southwestern

Communications, Inc.

Southwest Trenching

Company, Inc.

   Texas   

1608 Margaret St.

Houston, Texas 77093

   76-0106600    None Spalj Construction Company    Delaware   

22360 County Road 12

Deerwood, MN 56444

   76-0567489   

Span-Con of Deerwood

 

Wilson Roadbores

Dot 05 Optical Communications

 

Smith Contracting

 

Thorstad Brothers Tiling

 

Tjader & Highstrom

 

Dot 05, LLC

 

Driftwood Electrical Contractors, Inc

 

EXHIBIT A

19



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION
OF
FORMATION

  

LOCATION OF CHIEF

EXECUTIVE OFFICE AND

PRINCIPAL PLACE OF

BUSINESS

   TAX ID
NO.   

PRIOR NAMES OR

TRADE NAMES

            Maddux Communications Spectrum Construction Contracting, L.L.C.   
Colorado   

7399 South Tucson Way,

Suite C-5

Englewood, CO 80112

   84-1385108    None Sumter Utilities, Inc.    Delaware   

1151 North Pike West

Sumter, SC 29153

   76-0577089   

Utilco, Inc.

 

Old Lesco Corporation, Inc.

Sunesys, LLC    Delaware   

1360 Post Oak Blvd., Suite 2100

Houston, TX 77056

   20-5565929    Sunesys, Inc. The Ryan Company, Inc.    Massachusetts   

25 Constitution Drive

Taunton, MA 02780

   04-2387367   

Eastern

Communications

 

The Ryan Company,

Inc. of Massachusetts

 

The Ryan Company of Massachusetts

 

Ryan Company Inc. (The)

 

The Ryan Company Incorporated of

Massachusetts

Tjader, L.L.C.    Delaware   

541 Industrial Drive

New Richmond, WI 54017

   76-0654709    None Tom Allen Construction Company    Delaware   

411 Edwardsville Road

Troy, Illinois 62294

   76-0589277   

TA Construction

 

Specialty Drilling

Technology, Inc.

T&S Construction

Company

 

Taylor Built, Inc.

Trans Tech Electric, L.P.    Texas   

4601 Cleveland Road

South Bend, IN 46628

   35-1553093   

Trans Tech

Acquisition, Inc.

Trawick Construction Company, Inc.    Florida   

1555 South Blvd.

Chipley, FL 32428

   59-0907078    None TTM, Inc.    North Carolina   

6135 Lakeview Road

Suite 500

   56-1356956   

TTM of North

Carolina, Inc.

 

EXHIBIT A

20



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION
OF
FORMATION

  

LOCATION OF CHIEF

EXECUTIVE OFFICE AND

PRINCIPAL PLACE OF

BUSINESS

   TAX ID
NO.   

PRIOR NAMES OR

TRADE NAMES

      Charlotte, NC 28269       TTMF, Inc.

Underground

Construction Co., Inc.

   Delaware   

5145 Industrial Way

Benicia, CA 94510

   76-0575471   

Underground

Construction Co.

 

Delaware Underground Construction Co.

 

Metro Underground Construction Co.

 

Underground Electric Construction Company

 

Hudson & Poncetta, Inc.

Utility Line

Management Services, Inc.

   Delaware   

4770 North Belleview Avenue, Suite 300

Kansas City, Missouri 64116-2188

   76-0612162    Quanta LIV Acquisition, Inc. VCI Telcom, Inc.    Delaware   

1921 West Eleventh Street

Upland, CA 91786

   76-0589274    None W. C. Communications, Inc.    Delaware   

1921 West Eleventh Street

Upland, CA 91786

   76-0598348    West Coast Communications Winco, Inc.    Oregon   

22300 NE Yellow Gate Lane

Aurora, OR 97002

   93-1077101    Winco Powerline Services

 

EXHIBIT A

21